Citation Nr: 1400761	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a cerebrovascular accident (CVA), including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

These matters are on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2010, these matters were Remanded for further evidentiary development.

In June 2009, the Veteran withdrew her request for a video-conference hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.702(e) (2013).

In a January 2012 statement, the Veteran indicated that she waived AOJ consideration of any future evidence she wished to submit at a later time.  38 C.F.R. § 20.1304 (2013).  However, no additional information has been submitted.

The Board has reviewed the Veteran's physical claims file, and her electronic VA files, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The competent and credible evidence establishes that the Veteran did not have hypertension in service or within an applicable presumptive period, and that no diagnosis of hypertension is currently assigned or has been assigned at any time during the pendency of this appeal.

2.  Residuals of a CVA were not documented in service or within one year thereafter, and the preponderance of the evidence establishes that the Veteran's CVA or residuals were not caused or aggravated by her active service or by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of a CVA have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2007 of the criteria for establishing service connection on a direct and secondary basis, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  That letter also notified her of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

Regarding VA's statutory duty to assist in claims development, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  

Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.

In addition, pursuant to the Board's November 2010 Remand, additional VA treatment records were obtained and the Veteran was afforded a December 2010 VA examination and opinion.  The VA examination report is comprehensive and adequately addresses each of the Veteran's claims and lay statements and history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Neither the Veteran nor her representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board will proceed with appellate review.


II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular-renal disease (including hypertension and organic heart disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus, coronary artery disease, and peripheral neuropathy are defined as chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for specified diseases to include diabetes mellitus.  Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A.  Hypertension

The Veteran contends that she currently has hypertension that is a result of her period of active duty service.

The Veteran indicated on several occasions during service that she had high blood pressure-on an August 1979 dental care questionnaire and on her April 1981 separation examination.  However, the STRs do not reflect any complaints or diagnoses of hypertension, cardiac, or cardiovascular renal disease.  An April 1981 ETS (end of term of service) physical examination reflects a normal clinical evaluation of the heart and blood pressure readings of 110/70 and 118/80.  Those blood pressure readings are not defined as hypertension for VA purposes.  See Diagnostic Code 7101, Note (1) (2013) (the term hypertension means the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm).  

On VA examination in July 1981, an examination of the Veteran's cardiovascular system indicated a normal-sized heart and heart rhythm.  The report of examination is negative for a diagnosis of hypertension.

VA treatment records include a September 2006 report which indicates that the Veteran was admitted for VA hospitalization following EMS (emergency medical service) transport following an episode of dizziness and fall, followed by left arm and left leg weakness, among other symptoms.  The Veteran was not on medication for any cardiac or cardiovascular disease and had no history of hypertension or family history of atherosclerotic disease.  Subsequent VA treatment records show isolated elevated blood pressure readings, but none that warranted a diagnosis of or treatment for hypertension.

Pursuant to the Board's November 2010 Remand, the Veteran underwent a VA hypertension examination in December 2010 at which time she provided a lay history of hypertension since 1978.  However, she denied being placed on blood pressure medication; she reported that she never sought treatment for hypertension after service.  On examination, she had blood pressure readings of 118/80, 120/80 and 120/78.  Cardiac examination was negative for evidence of congestive heart failure or pulmonary hypertension.  She had a normal heart rhythm.  The examiner opined that a diagnosis of hypertension had not been made prior to or during her service, or at any time thereafter.  The examiner explained that diagnostic evaluations following the Veteran's 2006 CVA disclosed isolated elevated readings, but did not support a diagnosis of hypertension during 2006 hospitalizations or since that time.  The examiner further noted that there were no private treatment records that supported a diagnosis of hypertension.  The examiner opined that the Veteran had not been diagnosed with, or treated for, hypertension, in service or since service.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board finds that the probative medical evidence establishes that the Veteran does not meet the medical criteria for assignment of a diagnosis of hypertension, even acknowledging occasional elevated blood pressure readings.  The medical evidence of record shows that no provider has assigned a diagnosis of hypertension for the Veteran, either contemporaneous to or since she filed the May 2007 claim.  

Moreover, the competent opinion of record, the December 2010 VA opinion, discloses that the Veteran did not meet the criteria for a diagnosis of hypertension during service, the Veteran was never diagnosed with or treated for hypertension after service, she does not currently meet the criteria for assignment of a diagnosis of hypertension, and that there is no evidence that a diagnosis of hypertension has been assigned at any time since the Veteran submitted her 2007 claim for service connection for hypertension.  There is no conflicting evidence or medical opinion.  No diagnosis of the claimed disorder, hypertension, is shown currently or at any time during the pendency of this appeal.  In the absence of medical evidence of hypertension at any time during the pendency of the claim, service connection for hypertension cannot be granted, whether on a direct basis or a presumptive basis.  McClain, 21 Vet. App. at 321; Brammer, 3Vet. App. at 225.  

B.  Residuals of a CVA

The Veteran primarily contends that she has residuals of a CVA secondary to 
hypertension.  However, although the Veteran has contended only that she has residuals of a CVA secondary to hypertension, all relevant theories of entitlement will be addressed.

The Veteran's STRs include a June 1978 record which indicates a "shaking problem" and a diagnosis of rule out seizure disorder.

Lengthy VA treatment records disclose that the Veteran incurred a CVA in September 2006.  No cause for the CVA was diagnostically established, although laboratory examinations were consistent with a hypercoagulable disorder.  During continuing treatment for the residuals of the September 2006 CVA, the Veteran developed a blood clot in the left lower extremity.  Diagnoses of deep vein thrombosis, hypercoaguable state and allergy to standard hypercoagulation therapy, requiring inferior vena cava filter, were assigned.  

On December 2010 VA examination, the Veteran reported a history of a "shaking problem" during service when she went out of an air conditioned building into the heat.  She did not have a syncopal episode at that time.  She recalled being taken to the emergency room for evaluation and did not have any other "shaking problems" for the duration of her service.  The examiner opined that the Veteran's 2006 CVA/stroke was not caused by, or a result of, "shaking" during service, and was not caused by or the result of hypertension the Veteran alleged began during service.  

The December 2010 VA examination report establishes that the Veteran did not manifest a CVA or residuals thereof in service.  The examiner noted that there is no notation of CVA or residuals thereof at the time of VA examination in 1981, proximate to the Veteran's service, and no evidence that a CVA or residuals thereof treated in 2006 was the result of any diagnosis or symptom, such as "shaking," noted during the Veteran's service.  

As noted, the Veteran contends that service connection for residuals of a CVA is warranted on a secondary basis, as due to hypertension incurred in service.  The Board notes that for the reasons explained above, the Veteran's claim for service connection for hypertension has been denied.  Therefore, her claim of service connection for residuals of a CVA claimed secondary to hypertension must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board notes that the Veteran has been granted service connection for hearing loss and tympanoplasty, left ear.  The Veteran does not contend, nor does the record suggest, that a CVA or residuals thereof may be related to those service-connected disabilities.  

The claim for service connection for a CVA must be denied on a direct basis.  In this regard, the Veteran was not shown to have a CVA or residuals thereof during service or even within one year of her discharge from service.  The earliest post-service medical evidence of any relevant findings is in 2006.  Moreover, there is no medical opinion of record which relates the Veteran's residuals of a CVA to her service.  Rather, the December 2010 VA examiner opined that the Veteran's CVA/stroke was not caused by or a result of "shaking" during service or by hypertension.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of residuals of a CVA since service.  The statements by the appellant do not express a contention that residuals of a CVA have been present since service. 

Service connection for residuals of a CVA based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection (38 C.F.R. § 3.307, 3.309), continuity of symptomatology (38 C.F.R. § 3.303(b)), and on a secondary basis for (38 C.F.R. § 3.310) is not established.

Consideration has been given to the Veteran's assertion that she has hypertension and residuals of a CVA that are related to her service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of cardiovascular-renal disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Cardiovascular renal-disease, such as hypertension and heart disease, is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that diagnostic and laboratory tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of dizzy spells and heart palpitations, there is no indication that the Veteran is competent to render a diagnosis of hypertension or residuals of a CVA.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular-renal disease.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension and for residuals of a CVA.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for hypertension is denied.

Service connection for residuals of a CVA, including as secondary to hypertension, is denied.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


